991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Haywood WILLIAMS, Jr., Defendant-Appellant.
No. 92-7216.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 4, 1993Decided:  April 23, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-80-14-N)
Haywood Williams, Jr., Appellant Pro Se.
Raymond Alvin Jackson, OFFICE OF THE UNITED STATES ATTORNEY, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Haywood Williams, Jr., appeals from the district court's order denying Williams's motion to vacate his sentence pursuant to Fed.  R. Crim.  P. 35.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Williams, No. CR-80-14-N (E.D. Va.  Nov. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The record contains two Fed.  R. Crim.  P. 35 motions submitted after disposition of the motion at issue here.  They are not before this Court